DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 3/9/2022, Applicant amended claims 1-2, 4-5, 8-11, 15-16 and 18-20 and added new claims 21-22.  Therefore claims 1-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/09/2022, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 and Pedreiro et al. (US Pub. 2017/0184417 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savelle, Jr. et al. (US Pub. 2011/0190947 A1)(hereinafter Savelle) in view of Pedreiro et al. (US Pub. 2017/0184417 A1)(hereinafter Pedreiro).
Regarding claim 1, Savelle discloses a method of collecting utility meter data for a residential home (Savelle, Figs. 3-4 and Abstract; system for monitoring the total water usage for a billing site; ¶0009-; The present invention … transmits the meter readings to the intelligent water management irrigation (IWMI) controller… ¶0010; 4)monitor…home use systems)
comprising: measuring by a water meter for the residential home, water usage for the residential home, (Savelle, Figs. 3-4 and Abstract; water usage information originating from a property's water meter; ¶0048; 146: Municipal water meter)
Savelle, Figs. 3-4 and ¶0009; Automatic meter reading (AMR) technology … in use in … municipalities for reading water meters located at a property ; ¶0039; 122: Water supply line connection (municipal))
detecting, via a sensor, (Savelle, Figs. 3-4 and ¶0045; 142: AMR device (encoder-register))
a signal from the water meter indicative of the water usage; generating water usage data based on the signal; (Savelle, Figs. 3-4 and ¶0071; AMR device 142, primary function is to electrically encode water usage data and store it for subsequent reading or transmission.)
Savelle does not disclose transmitting the water usage data from the sensor to a first device associated with the residential home; Pedreiro, in the same field of endeavor, however discloses the limitation.  Pedreiro discloses transmitting the water usage data from the sensor to a first device associated with the residential home; (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
transmitting the water usage data from the first device to a mobile user device; displaying the water usage on a display of the mobile user device; (Pedreiro, Figs. 17-18 and ¶0089; the systems of the present disclosure can be setup to .)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Savelle with the known technique of transmitting the water usage data from the sensor to a first device associated with the residential home, as taught by Pedreiro, in order to provide a display of water usage to a user.
 and transmitting the water usage data to the water utility, (Savelle, Figs. 3-4 and ¶0082; wireless AMR device 442 will communicate through a repeater to a central data collector)
wherein the water usage data indicates that the water usage is for the residential home. (Savelle, Figs. 3-4 and ¶0082; This communication provides the property owner with the means to monitor total water usage for the billing site,)
Regarding claim 15, Savelle discloses a system of collecting utility meter data for a residential home (Savelle, Figs. 3-4 and Abstract; system for monitoring the total water usage for a billing site; ¶0009-; The present invention … transmits the meter readings to the intelligent water management irrigation (IWMI) controller… ¶0010; 4)monitor…home use systems)
Savelle does not disclose comprising: a first device associated with the residential home; Pedreiro, in the same field of endeavor, however discloses the Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Savelle with the known technique of providing a first device associated with the residential home, as taught by Pedreiro, in order to provide a display of water usage to a user.
a water meter for the residential home configured to measure water usage for the residential home, (Savelle, Figs. 3-4 and ¶0048; 146: Municipal water meter)
wherein the water meter is controlled by a water utility that provides water to the residential home; (Savelle, Figs. 3-4 and ¶0009; Automatic meter reading (AMR) technology … in use in … municipalities for reading water meters located at a property ; ¶0039; 122: Water supply line connection (municipal))
a sensor (Savelle, Figs. 3-4 and ¶0045; 142: AMR device (encoder-register))
 configured to: detect a signal from the water meter indicative of the water usage; generate water usage data based on the signal; (Savelle, Figs. 3-4 and ¶0071; AMR device 142, … its primary function is to electrically encode )
transmit the water usage data from the sensor to a first device; (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
and transmit the water usage data to the water utility, (Savelle, Figs. 3-4 and ¶0082; wireless AMR device 442 will communicate through a repeater to a central data collector)
wherein the water usage data indicates that the water usage is for the residential home; (Savelle, Figs. 3-4 and ¶0082; This communication provides the property owner with the means to monitor total water usage for the billing site,)
the first device is configured to transmit the water usage data to a mobile user device; and the mobile user device is configured to display the water usage on a display thereof. (Pedreiro, Figs. 17-18 and ¶0089; the systems of the present disclosure can be setup to display data in a computer 400, Smart Phone 402 or other devices …  This connection to the Smart Phone 402 can be directly from the display unit or through a web server.)
Regarding claim 2, Pedreiro discloses further comprising transmitting the water usage data from the sensor to first device. (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
Regarding claim 5, Pedreiro discloses wherein the first device tracks the water usage data over time. (Pedreiro, Figs. 13-16)
Regarding claim 6, Savelle discloses further comprising detecting a water leak associated with the residential home. (Savelle,  ¶0013; the IWMI controller can evaluate … water usage in near real-time … and make intelligent assessments of the health of the entire water system…diagnose and predict potential problems…indicate a slight leak and a warning is issued…indicate a leaking toilet…warn of a catastrophic pipe breakage…)
Regarding claim 8, Savelle discloses further comprising transmitting an alert message indicative of the water leak (Savelle, ¶0013; flow rates that may indicate a slight leak and a warning is issued… long periods of low water flow may indicate a leaking toilet, and the IWMI controller issues a warning… a critical warning is immediately issued to warn of a catastrophic pipe breakage; ¶0129;  If a usage or flow threshold is crossed, alert manager 650 issues a critical alert or abnormal operation warning to the operator)
 to an application executing on the mobile user device of a user associated with the residential home. (Pedreiro, Figs. 17-18 and ¶0089; the systems of the .)
Regarding claim 9, Savelle discloses further comprising: determining a signal budgeted amount of water usage for the residential home for a budgeted time period; (Savelle, Fig. 8 and ¶0130; Intelligent water manager 640 is the central arbiter of the present intelligent water management system. Its primary function is to assess the likelihood that the water can be allocated for irrigation while still having enough water for household water use and not exceeding a predetermined water use cap for billing cycle Cb, UseCap(Cp))
 receiving by the first device (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
 budgeted water usage data from the water meter for the budgeted time period; (Savelle, Fig. 8 and ¶0131; The amount of water in the bank at any day D is determined by comparing the UseCap(Cp) to the MeaUsetot(D);  ¶0135;  Intelligent water manager 640 monitors all water usage from usage data received from flow manager 630 in the billing cycle and debits that amount in water bank 644... As may be ;)
and transmitting a message to an application executing on the mobile user device of a user associated with the residential home (Pedreiro, Figs. 17-18 and ¶0089; the systems of the present disclosure can be setup to display data in a computer 400, Smart Phone 402 or other devices …  This connection to the Smart Phone 402 can be directly from the display unit or through a web server.)
 when the budgeted water usage data indicates that water usage at the residential home during the budgeted time period meets or exceeds a predetermined percentage of the budgeted amount of water usage during the budgeted time period. (Savelle, Fig. 8 and  ¶0153; Essentially, intelligent water calculator 642 determines if bank 644 can support both the estimated amount of household water use and the full estimated amount of irrigation water use, that is can irrigation bank 646 support the estimated irrigation water needs for the remainder of the billing cycle; ¶0176; the IWMI controller issues a warning to the operator that use cap may be exceeded if the rate of household water consumption continues unabated and the process then terminates
Regarding claim 10, Pedreiro discloses wherein the water usage data is transmitted from the sensor to the first device wirelessly. (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
Regarding claim 11, Pedreiro discloses wherein the water meter is within a predetermined range of the first device, to enable wireless communication between the sensor and the first device. (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
Regarding claim 12, Savelle discloses further comprising: analyzing the water usage to distinguish an amount of the water usage that is outdoor water usage; and analyzing the water usage to distinguish an amount of the water usage that is indoor water usage. (Savelle, ¶0067; the present intelligent water management irrigation controller distinguishes between water that is used for household purposes (and other non-irrigation uses) and irrigation in order to determine how much water is available for future irrigation use. It does so by distinguishing irrigation water usage from non-irrigation water use from cumulative water use information
Regarding claim 16, Pedreiro discloses further comprising a processing element, wherein the processing element is configured to transmit the water usage data from the sensor to the first device. (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
Regarding claim 17, Savelle discloses wherein the processing element is configured to detect a water leak associated with the residential home. (Savelle,  ¶0013; the IWMI controller can evaluate … and make intelligent assessments of the health of the entire water system…diagnose and predict potential problems…indicate a slight leak and a warning is issued…indicate a leaking toilet…warn of a catastrophic pipe breakage. ¶0155; and alert the operator of abnormal household water use patterns, such as non-zero water flows in early morning hours (indicating a water leak), or long periods of non-zero water flow, especially after some water use event (indicating a leaky toilet or other appliance))
Regarding claim 18, Savelle discloses wherein the processing element is configured to transmit an alert message indicative of the water leak (Savelle, ¶0013; the IWMI controller can evaluate … water usage in near real-time … and make intelligent assessments of the health of the entire water system…diagnose and predict potential problems…indicate a )
to an application executing on the mobile user device of a user associated with the residential home. (Pedreiro, Figs. 17-18 and ¶0089; the systems of the present disclosure can be setup to display data in a computer 400, Smart Phone 402 or other devices …  This connection to the Smart Phone 402 can be directly from the display unit or through a web server.)
Regarding claim 19, Savelle discloses wherein the processing element is configured to: determine a budgeted amount of water usage for the residential home for a budgeted time period; (Savelle, Fig. 8 and ¶0130; Intelligent water manager 640 is the central arbiter of the present intelligent water management system. Its primary function is to assess the likelihood that the water can be allocated for irrigation while still having enough water for household water use and not exceeding a predetermined water use cap for billing cycle Cb, UseCap(Cp))
receive by the first device (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
Savelle, Fig. 8 and ¶0131; The amount of water in the bank at any day D is determined by comparing the UseCap(Cp) to the MeaUsetot(D);  ¶0135;  Intelligent water manager 640 monitors all water usage from usage data received from flow manager 630 in the billing cycle and debits that amount in water bank 644... As may be appreciated, some portion of the water in bank 644 is reserved for future household use in billing cycle Cb and the remainder may be allocated to irrigation, i.e., retained as irrigation bank 646;)
and transmit a message to an application executing on the mobile user device of a user associated with the residential home (Pedreiro, Figs. 17-18 and ¶0089; the systems of the present disclosure can be setup to display data in a computer 400, Smart Phone 402 or other devices …  This connection to the Smart Phone 402 can be directly from the display unit or through a web server.)
when the budgeted water usage data indicates that water usage at the residential home during the budgeted time period meets or exceeds a predetermined percentage of the budgeted amount of water usage during the budgeted time period. (Savelle, Fig. 8 and  ¶0153; Essentially, intelligent water calculator 642 determines if bank 644 can support both the estimated amount of household water use and the full estimated amount of irrigation water use, that is can irrigation bank 646 support the estimated ; ¶0176; the IWMI controller issues a warning to the operator that use cap may be exceeded if the rate of household water consumption continues unabated and the process then terminates)
Regarding claim 20, Pedreiro discloses wherein the water meter is within a predetermined range of the first device, to enable wireless communication between the sensor and the first device. (Pedreiro, Figs. 17-18 and ¶0089; the systems of the present disclosure can be setup to display data in a computer 400, Smart Phone 402 or other devices …  This connection to the Smart Phone 402 can be directly from the display unit or through a web server.)
Regarding claim 21, Pedreiro discloses wherein the mobile user device and the first device are both in wireless communication with a network and the water usage data is wirelessly transmitted from the first device to the mobile user device via the network. (Pedreiro, Figs. 17-18 and ¶0089; the systems of the present disclosure can be setup to display data in a computer 400, Smart Phone 402 or other devices …  This connection to the Smart Phone 402 can be directly from the display unit or through a web server.)
Regarding claim 22, Pedreiro discloses wherein the first device controls a flow control device.(0179; the present disclosure can be configured to control water flow through actuating a valve through electrical control. For example, in FIG. 32, a system 1400 (such as the system 100 of FIGS. 2 and 3 by example) is coupled with a water .)

Claims 3-4, 7 and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Savelle in view of Pedreiro in view of Shamley et al. (US Pub. 2017/0105369 A1)(hereinafter Shamley)
Regarding claim 3, Savelle discloses further comprising: measuring by a second water meter for a second residential home, second water usage for the second residential home, wherein the second water meter is controlled by the water utility that provides water to the second residential home; (Savelle, ¶0088; The present intelligent water management controller, on the other hand, receives water use data via AMR interface 570 which communicates with any or all of AMR irrigation systems 140, 260 and 440.) While Savelle discloses the capability to communicate with any or all of the AMR systems, Savelle does not specifically disclose an embodiment of the intelligent water management controller communicating with a second water meter. Shamley, in the same field of endeavor as Savelle, however discloses the limitation. (Shamley, ¶0012; the multi-function electronic device, when used as a remote device, is capable of coupling with a multitude of fluid metering body registers) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Savelle, with the known technique of measuring by a second water meter Shamley, ¶0013)
detecting, via a second sensor, (Savelle, Figs. 3-4 and ¶0045; 142: AMR device (encoder-register))
a second signal from the second water meter indicative of the second water usage; generating second water usage data based on the second signal; (Savelle, Figs. 3-4 and ¶0071; AMR device 142, sometimes referred to as an encoder-register because its primary function is to electrically encode water usage data and store it for subsequent reading or transmission.)
and transmitting the second water usage data to the water utility, (Savelle, Figs. 3-4 and ¶0082; Typically, wireless AMR device 442 will communicate through a repeater to a central data collector)
wherein the second water usage data of the second water usage data indicates that the second water usage is for the second residential home. (Savelle, Figs. 3-4 and ¶0082; This communication provides the property owner with the means to monitor total water usage for the billing site, 
Regarding claim 4, Shamley discloses further comprising transmitting the second water usage data from the second sensor (Shamley, ¶0007; the multifunction electronic device…utilizes a sensor… to track the meter) 
to a second device associated with the second residential home. (Shamley, ¶0008; the magnetic field sensor transmits signals that correspond , and Pedreiro, Figs. 1, 12 and 17-18 and 0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; 0083; The display unit 104 is located within the structure 101.))
Regarding claim 7, Shamley discloses further comprising: receiving by the first device water usage data from the water meter for a selected period of time; (Pedreiro, Figs. 1, 12 and 17-18 and ¶0055; The display unit 104 is an example of a receiving system that can be used to receive and process water flow signals, as well as display water flow event data; ¶0083; The display unit 104 is located within the structure 101.)
 determining a first historical water usage data based on the water usage data for a predetermined period of time that is greater than the selected period of time; and determining a likelihood of the water leak at the residential home by comparing the second water usage data to the first historical water usage data. (Savelle,   Fig. 6 and ¶0013; The IWMI controller continually monitors water usage, even in non-irrigation time periods and on non-irrigation days, and `learns` typical water usage patterns for the various water use modes at the property… the IWMI controller can evaluate … water usage in near real-time … and make intelligent assessments of the health of the entire water system…diagnose and predict potential problems…indicate a slight leak and a warning is issued…indicate a leaking toilet…warn of a catastrophic pipe ; ¶0064; 648: Historical water use database; ¶0129; intelligent water manager 640 or flow manager 630 will compare real-time flow rates to historical flow rates for assessing the health of the household and irrigation watering systems.)
Regarding claim 13, Shamley discloses wherein the outdoor water usage is distinguished based on a known irrigation characteristic of the residential home. (Shamley, ¶0022; The multi-function electronic devices, systems, and methods further utilize at least the following irrigation features a residential consumption profile feature, a residential irrigation profile feature, and a restricted irrigation compliance monitoring feature; ¶0023; identifying the irrigation water usage from a periodic higher flow rate usage is possible… providing a net irrigation water usage value. This net irrigation water usage value is deducted from the total meter usage value in order to separate a “domestic” usage value for billing in relation to the items attributed to both “water and sewer” from the “irrigation water” usage for billing in relation to irrigation water usage only. By implementing this method of operating the presently disclosed multi-function electronic .)
Regarding claim 14, Shamley discloses further comprising generating a user message including the water usage data presented as gallons per day. (Shamley, ¶0064; displaying daily water consumption data in units of gallons (Gal.) as a function of time, e.g., in units of day intervals (DATE).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687